Opinion by
Mr. Justice Williams,
Two questions were submitted to the jury on the trial of this case: First, was the burning of the plaintiff’s dwelling house by the extraordinary inflow of gas due to the negligence of the gas company-defendant? Second, was the plaintiff guilty of contributing negligence ? It appeared that the plaintiff’s house was situated in a village called Arlington. That several houses *71in the village, among which was that of the plaintiff, were supplied with natural gas as a fuel by the defendant company. Upon their line the gas company had placed a regulator, to reduce the pressure of the gas in the houses so supplied, to a point of safety. The action of the regulator was liable to be affected by cold, and to counteract this a small gas jet was allowed to burn just under the regulator. The theory of the plaintiff was that this gas jet had caused the joints where the regulator was attached to the line to open so as to permit the escape of gas therefrom ; and that this gas taking fire had increased the heat until the regulator was destroyed; and the gas, liberated from restraint, had rushed into the plaintiff’s house with more force than his plumbing could withstand, and taking fire had consumed the house. Whether the facts were as alleged was a question for the jury, and upon the evidence we are unable to see how it could have been withdrawn from them.
Upon the other question the facts were not in controversy. The plaintiff becoming aware of the presence of an unusual quantity and pressure of gas went down into his basement to turn it off at his furnace. The pressure was too strong to be controlled by the cut-off at the furnace, but as he stood by the furnace he was within three feet of the cut-off at the outer wall of the basement and only had to raise his arm and turn the valve in order to control the gas. This he did not do; and his failure to shut off the gas in this manner was the contributory negligence alleged. The plaintiff sought to explain his failure to use the means of protection within his reach, by alleging that his situation was one of great danger, and that the excitement occasioned by it, and by the warning of his wife, led him to rush from the basement without an instant’s delay. His neighbors acted with more coolness and saved their homes by using the cut-off at the wall. He could have done the same thing in much less time than was required to reach the floor above, and his neglect of this means of safety was properly pressed as strong evidence of contributory negligence. The question, however, was one of fact. Whether his conduct was, when all the circumstances were considered, that of a man of ordinary prudence or not, depended upon the judgment of the jury. The question was submitted to them under instructions *72that were fair to both sides, and has been disposed of by them. If their verdict was mistaken, as we might think it to be from an examination of the evidence as it appears in the printed books, the remedy was in the court below. We have been pressed to reverse this case because of a remark of the learned judge which is made the ground of the ninth and tenth assignments of error. Looking at this remark alone, it might seem as though the question of the necessity for a regulator inside the plaintiff’s house, and whether it was the duty of the plaintiff or the defendant to furnish it, was submitted to the jury as one of the questions in the cause. But looking at the charge as a whole it seems to us quite clear that this was not intended by the learned judge, and that the two questions of fact on which the case really depended were submitted so clearly by him, as the proper questions for their consideration, that they could not have been misled by the remark complained of in these assignments. We think the appellant has more reason to complain of the jury than of the learned judge.
None of the assignments is sustained and the judgment is affirmed.